UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

DARREN KAPLAN, SHIRLEY KAPLAN
Plaintiff,
Case No. 2:20-cv-03981-MKB-AYS
-against-

CITIMORTGAGE, et al,

Defendants.

 

STIPULATION OF DISMISSAL (FRCP 41)

Plaintiffs Darren Kaplan and Shirley Kaplan and Defendants CitiMortgage, Inc., Cenlar
FSB, and US Bank National Association as Trustee for CMALT REMIC Series 2006-A5 - REMIC
Pass - Through Certificates Series 2006-A5, hereby stipulate under Federal Rule of Civil
Procedure 41(a)(1)(i) that this action be dismissed without prejudice as to all claims, causes of
action, and parties, with each party bearing that party’s own attorney’s fees and costs. The parties
further stipulate that if the plaintiffs bring a new action by May 31, 2021, the date of the new
complaint will relate back to the date of filing of the original complaint in this action (e.g., any
claims not time-barred by the original complaint here would not be barred if a new complaint is
filed before May 31, 2021).

WALL

  
   

LEGAL PLLC AKERMAN LLP

S. Sherry Xia

S. Sherry Xia

Jordan M. Smith
35 Pinelawn Road, Suite 106E ‘1251 Avenue of the Americas, 37th Floor
Melville, NY 11747 New York, NY 10020
Tel: 631-824-6555 Tel: 212-880-3800
ewallshein@wallsheinlegal.com sherry. xia@akerman.com

 

 

jordan. smuth(@akerman.com
Attorneys for Plaintiffs Darren
and Shirley Kaplan Attorneys for Defendant CitiMortgage, Inc.
Case 2:20-cv-03981-MKB-AYS Document 24 Filed 04/06/21 Page 2 of 2 PagelD #: 541.

Davin A. GALLO & ASSOCIATES LLP

/S/ Robert Link
Robert Link

47 Hillside Avenue, 2nd Floor
Manhasset, NY 11030

Tel: 516-583-5330
blink@mserb.com

 

Attorneys for Defendants Cenlar FSB and US Bank National Association as Trustee for CMALT
REMIC Series 2006-A5 - REMIC Pass - Through Certificates Series 2006-A5

SO ORDERED

 

United States District Judge
